United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1898
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Jesse Luuloa Pier

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: October 2, 2014
                              Filed: October 7, 2014
                                  [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.

      Jesse Pier directly appeals the within-Guidelines-range sentence the district
     1
court imposed after he pled guilty to unlawful transportation of a minor for sexual

         1
      The Honorable Greg Kays, Chief Judge United States District Court for the
Western District of Missouri.
purposes. His counsel has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that Pier’s sentence is excessive. In addition, counsel has moved for
leave to withdraw.

       Upon careful review, we conclude that the district court did not impose an
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 460-61 (8th Cir.
2009) (en banc) (describing appellate review of sentencing decisions; where sentence
falls within Guidelines range, appeals court may, but is not required to, apply
presumption of reasonableness). Further, having independently reviewed the record
in accordance with Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous
issues. Accordingly, counsel’s motion to withdraw is granted, and the judgment is
affirmed.
                       ______________________________




                                         -2-